Citation Nr: 1216022	
Decision Date: 05/03/12    Archive Date: 05/10/12

DOCKET NO.  05-36 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric disorder other than PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1956 to December 1959.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

In September 2006, the Veteran testified at a hearing conducted at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  

The appeal was previously remanded by the Board in August 2007 for further evidentiary development consisting of obtaining additional treatment records and was remanded again in March 2009 to ensure compliance with the August 2007 Remand directives.  This appeal was most recently remanded in August 2010 to obtain Social Security Administration (SSA) records and for issuing a notice letter pertaining to the issue of entitlement to service connection for a psychiatric disorder other than PTSD.  

The Veteran's representative has submitted new evidence in the form of internet research pertaining to the Veteran's claimed stressors, which relates to the issues on appeal.  The Veteran specifically waived his right to have the RO consider this evidence in the first instance.  38 C.F.R. § 20.1304(c) (2011).  

As will be discussed in further detail in the following decision, the Board finds that a reopening of the claim for service connection for PTSD is warranted.  Thus, the Board is granting this aspect of the Veteran's appeal.  The underlying claim for service connection for PTSD, as well as the claim for service connection for a psychiatric disorder other than PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By a December 2003 rating action, the RO in Phoenix, Arizona denied service connection for PTSD.  Although the Veteran initiated an appeal of that denial, he subsequently withdrawal his appeal.  

2.  Evidence received after the December 2003 denial of service connection for PTSD relates to an unestablished fact necessary to substantiate that issue and raises a reasonable possibility of substantiating that underlying claim.


CONCLUSIONS OF LAW

1.  The Phoenix, Arizona RO's December 2003 denial of service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2011).  

2.  Evidence received since the final December 2003 rating action is new and material, and the claim for service connection for PTSD is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 20.1103 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2011)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  

The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to the issue of whether new and material evidence has been received sufficient to reopen the previously denied claim for service connection for PTSD, no further discussion of these VCAA requirements is required with respect to this matter.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

II.  Analysis

Service connection for PTSD was initially denied in December 2003 because the evidence did not show that a diagnosis of a PTSD had been made or that the Veteran had verified stressors.  In other words, evidence of record did not reflect a current disability related to the Veteran's military service.  After receiving notice of the December 2003 decision, the Veteran initiated an appeal of that denial; however, he withdrew his appeal in September 2004.  Later, in September 2004, he applied to have his claim reopened.

A decision of the RO becomes final and is not subject to revision on the same factual basis unless an appeal is initiated within one year of the notice of decision, or within 60 days of the issuance of the statement of the case (SOC).  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2011); 38 C.F.R. §§ 19.129, 19.192 (2011).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Here, relevant evidence of record at the time of the December 2003 rating decision consisted of the Veteran's service treatment records (STRs), personnel records, VA treatment records from September 1994 to November 2003, and the Veteran's contentions.  His STRs showed no treatment for, or diagnosis of, any psychiatric disorder.  His personnel records did not reveal the receipt of any awards denoting combat.  Post-service records did not reveal any diagnoses of PTSD, although they did show diagnoses of other psychiatric disorders.  The Veteran was diagnosed with a depressive disorder, not otherwise specified (NOS), and rule out (R/O) PTSD in June 2000.  At that time, he reported nightmares regarding traumatic experiences in service.  No details regarding the experiences were reported.  He was again diagnosed with a depressive disorder, NOS, in September 2000, December 2000, and May 2001.  According to a stressor statement dated in December 2002 and received by the RO in January 2003, the Veteran reported several stressors.  He report that approximately 11 planes were lost in flight or in flight deck crashes; two soldiers were killed with one walking into a propeller and the other having a piece of heavy gear land on him; and being on the USS Coral Sea while in participated in the Suez Crisis.  No evidence corroborating the stressors was of record.  
Accordingly, at the time of the denial of the claim for service connection for PTSD in December 2003, the claims folder contained no competent evidence of PTSD related to a verified in-service stressor.  Thus, the RO, in December 2003, denied the claim of service connection for PTSD.  Although the Veteran initiated an appeal of that denial, he later withdrew his appeal of that decision.  Thus, the RO's December 2003 denial of service connection for PTSD became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.204, 20.302, 20.1103 (2011).  

In reaching the conclusion that the December 2003 decision is final, the Board is cognizant of the recent holding of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Bond v. Shinseki, 659 F.3d 1362 (2011).  In that case, the Federal Circuit found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions during relevant time periods to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362 (2011).  Here, no new evidence pertinent to the issue of PTSD was received between the December 2003 rating decision and the 2004 claim.  The December 2003 rating decision is thus final.  

The relevant evidence received since the December 2003 denial consists of VA treatment records dated from December 1989 to January 2009, information from the United States Army and Joint Services Records Research Center (JSRRC), a printout from the Defense Personnel Records Information Retrieval System (DPRIS) pertaining to the Veteran's stressors, and the Veteran's contentions, including his testimony at the September 2006 hearing.  No SSA records were obtained as a December 2010 response from SSA indicates that the Veteran's records had been destroyed.

Regarding psychiatric diagnoses, in June 1993, the Veteran was diagnosed with PTSD based on in-service stressors in 1958.  A record dated in February 1994 revealed a diagnosis of probable PTSD based on stressors from China exploration forces in 1958.  The Veteran was also diagnosed with other psychiatric disorders, including anxiety neurosis in June 1990; dysthymic disorder beginning in March 1991; generalized anxiety disorder in January 1998; depression, R/O bipolar disorder and R/O PTSD in December 2006; depression and R/O PTSD in August 2008; and depression as recently as January 2009.  The Board observes that the December 2006 treatment record shows that the Veteran reported his military service.  

Regarding his stressors, in August 2009, the Veteran reported that he was also involved in the shelling of islands and was involved in the rescue in the Suez crisis in 1956.  Information from JSRRC dated in April 2010 reveals that the U.S. sent ships to two offshore islands to protect against a possible Chinese invasion of Taiwan.  The Veteran was reportedly stationed on board the USS Mount Baker during this time period.  A review of the ship's deck logs and history indicate that it was stationed in Japan at that time and did not reference convoy escort duty or the two islands.  Accordingly, that stressor is not considered verified.

However, a printout from DPRIS also dated in April 2010 confirms that the USS Coral Sea did assist in the evacuation and protection of U.S. citizens during the Suez crisis from October 1956 to November 1956.  A review of the Veteran's personnel records confirm that he was stationed on board the USS Coral Sea during this time period.  The Veteran's testimony at his hearing that he volunteered to rescue people during the Suez crisis.  He also testified regarding seeing the two servicemen killed and helping to clean the flight deck after planes crashed.  Furthermore, evidence received from the representative in March 2012 confirms the Veteran's stressor of planes crashes on the USS Coral Sea.

This newly received evidence relates to an unestablished fact necessary to reopen the previously denied claim for service connection for PTSD-namely, evidence that the Veteran has been diagnosed with PTSD and other psychiatric disorders in addition to confirmed stressors.  Additionally, according to the December 2006 treatment record, the Veteran described his military service, which indicates that the diagnoses could be related to such service.  The Board concludes, therefore, that such additional evidence of a psychiatric disability and confirmed stressors is both new and material.  Accordingly, the Board grants the Veteran's application to reopen this previously denied issue.

ORDER

New and material sufficient to reopen a previously denied claim for service connection for PTSD having been received, the appeal is granted to this extent only.  


REMAND

Regrettably, a remand is necessary for further evidentiary development of the underlying claim for service connection for a PTSD as well as the additional claim for service connection for a psychiatric disorder other than PTSD.  

With regards to the Veteran's PTSD, the Board observes that entitlement to service connection for PTSD requires medical evidence diagnosing PTSD in accordance with the DSM-IV; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f); 4.125(a).  Where the claimed stressor is not related to combat, the veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates the veteran's account as to the occurrence of the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f) (2011); Cohen v. Brown, 10 Vet. App. 128 (1997).  Evidence denoting participation in combat includes award of decorations such as the Combat Action Ribbon, Combat Infantryman Badge (CIB), Purple Heart Medal, and decorations such as the Bronze Star Medal that have been awarded with a Combat "V" device.

In this case, the Veteran's DD Form 214 shows that his military occupational specialty (MOS) was that of a general fireman.  The Veteran did not receive any decorations or medals denoting participation in combat.  Where VA determines that the veteran did not engage in combat with the enemy, or that the veteran did engage in combat with the enemy but the claimed stressor is not related to such combat, the veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates the veteran's account as to the occurrence of the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); Cohen v. Brown, 10 Vet. App. 128 (1997).

With regards to the corroboration of stressors, the Board observes the recent amendment to 38 C.F.R. § 3.304 concerning stressors based on a veteran's "fear of hostile military or terrorist activity."  Specifically, the amendment provides that, if a stressor claimed by a veteran is related to the veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) (correcting the effective date of the rule published on July 13, 2010).  For purposes of this section, "fear of hostile military or terrorist activity" means that "a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, . . . , and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  75 Fed. Reg. at 39,852.  

In this case, the Veteran has not reported experiencing fear of hostile military or terrorist activity in service.  Accordingly, the amendment does not apply.  Therefore, his stressors have to be verified.  In this regard, one of his reported stressors include participation in the Suez crisis in 1956.  A printout from DPRIS dated in April 2010 shows that the USS Coral Sea was ordered to assist in the Suez crisis from October 1956 to November 1956.  The Veteran's personnel records show that he was stationed on board the USS Coral Sea during this time period.  Accordingly, the evidence does support the Veteran's reported stressor of being involved in the Suez crisis.  Although the Veteran's exact participation has not been shown, the fact that the Veteran's ship was shown to have assisted in the evacuation and protection of U.S. citizens during the Suez crisis is sufficient to verify the stressor of being involved in the Suez crisis.  
Additionally, in March 2012, the Veteran's representative submitted a post-remand brief that included internet articles regarding plane crashes, including an AJ Savage crash that occurred in 1956 sometime between August 1956 and December 1956 on board the USS Coral Sea.  The Board observes that the Veteran's personnel records confirm that he was stationed on board the USS Coral Sea during the time period of the AJ Savage crash.  Therefore, the Board concedes the Veteran's stressor of reported plane crashes on board the USS Coral Sea.

As the Veteran now has verified stressors of involvement in the Suez crisis and plane crashes on the USS Coral Sea, the Board finds that a remand is necessary to afford him a VA examination to determine if he has PTSD related to his military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As for the claim for service connection for a psychiatric disorder other than PTSD, the Board observes that, in February 2009, the United States Court of Appeals for Veterans Claims (Court) held that, when a claimant identifies PTSD without more, it cannot be considered a claim limited only to that diagnosis, but rather must be considered a claim for any mental disability that may reasonably be encompassed by several factors including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court found that such an appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his mental condition, whatever it is, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Here, the Veteran's post-service treatment records show diagnoses of psychiatric disorders other than PTSD, including depression, depressive disorder, dysthymic disorder, and generalized anxiety disorder.  Therefore, pursuant to Clemons, the Board concludes that the issue of entitlement to service connection for a psychiatric disorder other than PTSD is in appellate status.  This additional issue must be remanded as well-to determine its etiology.  

Furthermore, the most recent VA treatment records from the VA Medical Center (VAMC) in Phoenix, Arizona are dated in January 2009.  Accordingly, on remand, records of any ongoing VA psychiatric treatment that the Veteran may be receiving should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran a corrective VCAA notice letter pertaining to the issue of entitlement to service connection for PTSD.  

2.  After obtaining the appropriate release of information forms where necessary, procure records of post-service psychiatric treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the VAMC in Phoenix, Arizona since January 2009.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents, should be made in the claims file.  All such available reports should be associated with the claims folder.

3.  Then, accord the Veteran an appropriate VA examination to determine the nature, extent, and etiology of any diagnosed psychiatric disorder, to include PTSD, that he may have.  The claims file, including a copy of this Remand, must be made available to the examiner for review in connection with the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

Psychological testing should be conducted with a view toward determining whether the Veteran meets the criteria for a diagnosis of PTSD or any other psychiatric disability.  The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed PTSD or other psychiatric disability shown on examination had its clinical onset in service or is otherwise related to service.  In answering this question, the examiner should note that the Veteran's stressors of participation in the 1956 Suez crisis and plane crashes on the USS Coral Sea are the only stressors that are considered verified.  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

4.  Ensure that the examination report complies with (answer the questions posed in) this Remand.  If the report is insufficient, it should be returned to the examiner for corrective action, as appropriate.
5.  Then, readjudicate the issue of entitlement to service connection for a psychiatric disorder, to include PTSD.  If the benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


